Citation Nr: 0639927	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  99-10 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for right ankle sprain 
residuals.

2.  Entitlement to service connection for right shoulder 
sprain residuals.

3.  Entitlement to service connection for left wrist injury 
residuals.

4.  Entitlement to service connection for sinusitis/myalgia.

5.  Entitlement to service connection for spinal tap 
residuals.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to 
November 1997.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of a December 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, and was remanded in 2000 and 
2003.       


FINDINGS OF FACT

1.  Clinical records fail to document present manifestation 
of chronic residuals of right ankle sprain, left wrist 
injury, and spinal tap procedure, or present diagnosis of 
sinusitis or related myalgia.

2.  No degenerative changes or arthritis, or chronic 
neurological abnormality associated with in-service treatment 
for right ankle sprain, right shoulder sprain, left wrist 
injury, and sinusitis, or spinal tap procedure, is shown to 
have been manifested within one year after discharge.  

3.  The veteran is status post 2005 right shoulder surgery; 
the clinical records do not demonstrate a link between that 
surgery and in-service treatment for shoulder strain.


CONCLUSION OF LAW

The criteria for service connection for residuals of right 
ankle sprain, right shoulder sprain, left wrist injury, and 
spinal tap, and sinusitis/myalgia are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran contends that all of his claimed disabilities 
were incurred during active duty in the Navy.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).38 C.F.R. § 3.303 (2006).  Service connection, in 
general, requires medical evidence or clinical opinion of a 
link between the two.  38 C.F.R. § 3.303; Routen v. Brown, 10 
Vet. App. 183, 186 (1997) (a layperson is generally not 
capable of opining on matters requiring medical knowledge); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992) 
(diagnosis or etiology opinion is in the province of a 
medical doctor or other professional, who, by virtue of 
appropriate training, education, and/or experience, is 
qualified to address it, although laypersons are competent to 
speak on relevant symptomatology experienced).  Also, 
presumptive service connection is permissible with evidence 
of manifestation of certain chronic disabilities (to the 
extent the claimed residuals could include arthritis or even 
organic disease of the nervous system) to a minimum 
compensable degree of 10 percent within a year after 
discharge.  38 C.F.R. §§ 3.307, 3.309(a).

The veteran's service medical records do include evidence of 
treatment for problems pertinent to the disabilities for 
which service connection is being sought.  Records dated in 
April 1993, July 1995, and August 1995 reflect treatment for 
shoulder strain or sprain after reported over-exertion while 
weightlifting (1993) and performing obstacle course exercises 
(1995).  The veteran also was seen a few times in July-August 
1995 for clavicular joint strain after climbing a rope or 
wall, but diagnostic testing yielded negative results.  In 
January 1996, the veteran was seen for right ankle sprain 
after jumping from a truck.  In December 1992 and early 1993, 
he was seen several times for complaints including 
congestion, coughing, sputum production, runny nose, chills, 
and fever - symptoms deemed indicative of viral upper 
respiratory infection and broncho-sinusitis.  Diagnostic test 
results dated in September 1993, however, show negative 
findings for the chest and sinuses, and meningitis was ruled 
out.  Also, the service medical records reflect the report of 
a boxing injury in February 1994, clinically determined as a 
wrist contusion.  Finally, the service medical records show 
that the veteran underwent a spinal tap to rule out 
meningitis; that procedure apparently was conducted due to 
respiratory infection and broncho-sinusitis.  

First of all, "spinal tap" in and of itself is not a 
disability for the purposes of compensation.  The issue is 
whether the veteran now has residuals of that procedure that 
could be subject to service connection.  The veteran is aware 
of that distinction, as he himself said, in VA Form 9, that 
his intention, with respect to the "spinal tap" claim, is 
to "get it on the record" now out of concern that he might 
develop in the future an infectious disease like hepatitis as 
a result of that procedure.  He does not actually claim that 
he currently has "spinal tap" residuals, and the post-
service record does not reflect clinical determination to 
that effect.  

As for the right shoulder, the record does not reflect a 
separation medical examination report.  However, it does 
include the report of an examination performed in February 
1996, which documents negative findings for the 
musculoskeletal system; it reflects no residuals of 1995 
strain.  As for post-service clinical evidence concerning the 
right shoulder, the records (private) essentially are dated 
within the last few years and include magnetic resonance 
imaging results of superior labral tear, normal X-rays 
showing no bony abnormalities; they provide that the veteran 
is status post right shoulder arthroscopy performed in 
November 2005.  Those records reflect reported history of 
weight-lifting injury and re-injury playing tennis (the 
latter, presumably, is post-service, although the report does 
not address that, and service medical records do not reflect 
such report).  One specific record (Dr. Douthit's November 
2005 report) includes a notation concerning "past medical 
history," with typed entry of "None," but that appears to 
have been crossed out later, and the record bears a 
handwritten notation "Hurt sho[u]lder while in Navy."  In 
the Board's opinion, that notation is not satisfactory 
evidence of etiology of any present right shoulder 
disability.  It is reported history.  Neither Dr. Douthit, 
nor any other clinician, has linked any present right 
shoulder problem to active duty.  38 C.F.R. § 3.303(d) 
(service connection may be based on post-service clinical 
evidence of an etiological link).     

Furthermore, the record does not sufficiently demonstrate 
that there is even a present abnormality of the right 
shoulder.  Recent private clinical records, concerning post-
arthroscopy visits, indicate that the veteran is "having no 
problems" with his right shoulder.  Service connection 
criteria require clinical evidence of present, chronic 
malady.       

With respect to claimed residuals of right ankle sprain and 
sinusitis, the post-service clinical evidence does not 
reflect present manifestation of chronic conditions deemed to 
be associated with pertinent treatment in service.  No doctor 
or other medical professional has diagnosed the veteran with 
chronic sinusitis or right ankle disability.  Such negative 
evidence, when viewed in the context of service medical 
records showing normal clinical evaluation upon examination 
in February 1996, with no subsequent service medical records 
of recurrent ankle problems, and, negative clinical evidence 
concerning the sinuses after September 1993, strongly 
indicate that in-service treatment for both was for acute and 
transitory problems.  

As for the left wrist, the November 1992 enlistment medical 
history report reflects that the veteran checked "yes" when 
asked whether he has, or has had, "broken bones," and 
reported that he had fractured his left wrist.  (The fracture 
injury apparently occurred at age 10 - see June 1997 medical 
history report.)  The enlistment medical examination report, 
however, does not note abnormalities concerning the 
musculoskeletal system.    
    
That said, while the Board has considered whether the issue 
is one of presumption of soundness and rebuttal thereof as to 
the claimed left wrist disability, such analysis not 
warranted here.  Given the service medical evidence as to a 
single visit for wrist contusion, the issue does not appear 
to be one of aggravation of 
pre-existing fracture injury.  Also, given the negative 
clinical evidence as of the February 1996 examination, and no 
subsequent clinical evidence of recurrent wrist problems in 
service, the record does not support a conclusion that the 
1994 contusion resulted in chronic abnormality.  In fact, 
contemporaneous clinical records submitted in the course of 
this appeal do not even document presently manifested problem 
affecting the left wrist or treatment for wrist problems.   

Further, the clinical records do not include evidence of 
manifestation of degenerative or arthritic changes to a 
compensable degree, within a year after discharge.  See mid-
1998 normal VA X-ray results concerning the right ankle and 
right shoulder; no subsequent X-ray evidence of arthritis is 
of record.  In fact, with respect to the right shoulder, an 
October 2005 private clinical record states that 
"X-rays show no bony abnormalities."  See also July 1998 VA 
examination report noting diagnosis of status post ankle and 
wrist sprain, and referring to July 1998 VA X-ray showing 
"old injury," apparently referring to probable post-
traumatic styloid process of the ulna not attached to the 
shaft, but the interpreting radiologist concluded: "No acute 
injury."  The post-service record also is negative as to any 
neurological impairment associated with the spinal tap 
procedure or any other claimed disability.  Thus, presumptive 
service connection criteria in 38 C.F.R. 
§§ 3.307, 3.309(a) cannot be the basis for a favorable 
resolution.   

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against service connection.  
There is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Appeal was perfected well before enactment of the law 
requiring the 
above-described notice.  Thus, VA cannot be deemed to have 
erred in failing to provide such notice before issuing the 
AOJ decision from which the appeal arises where no such 
notice was mandated.  In such cases, the law provides that 
the veteran is entitled to content-complying notice during 
the appeal period, which the Board finds was provided here.  
Pelegrini v. Principi, 18 Vet. App. at 120.  In March 2003, 
April 2004, and November 2004, VA sent the veteran letters 
explaining that all three criteria (pertinent in-service 
injury or disease began in, or aggravated during, service; 
present diagnosis of disability; link between the two) must 
be met to result in a grant of his claim.  Those letters also 
explained the veteran's and VA's respective claim development 
responsibilities - that, if he identifies the sources of 
missing evidence, then VA would assist him in securing the 
missing evidence.  The veteran was told, in November 2004, 
that, notwithstanding VA's duty to assist, he ultimately is 
responsible for substantiating his claim with evidence not in 
federal custody, and that he is entitled to submit any 
pertinent evidence he has ("fourth element" notice).  
Notice of the "fourth element" was reinforced with citation 
of 38 C.F.R. § 3.159 in the February 2006 Supplemental 
Statement of the Case (SSOC), the last unfavorable RO 
determination on all five issues.  Nonetheless, thereafter, 
the veteran waived his right to a full 60-day comment period 
following the issuance of the February 2006 SSOC.  Additional 
argument was submitted, but neither the veteran, nor his 
representative, argued a substantive notice defect.  Nor did 
either state that pertinent evidence is missing, but that the 
veteran requires additional time to submit it, or VA 
assistance to secure it.    

Further, here, there is no dispute that the veteran had in-
service treatment relevant to the claim; the issue is whether 
he now has chronic residuals of what was noted in service.  
That said, in light of multiple items (SOC; three SSOCs) 
emphasizing the lack of clinical evidence of present, chronic 
abnormalities and of etiology favoring service connection, 
the Board finds it reasonable to conclude that the veteran 
was sufficiently notified as to what key evidence is missing, 
and he had ample opportunity to identify sources of evidence 
material on that issue.  Based on all of these 
considerations, the Board also fails to find prejudice due to 
timing of the notice, or provision of notice in multiple 
items provided during the course of the appeal.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question not addressed by the AOJ, the Board must consider 
whether prejudice occurred); 38 C.F.R. § 20.1102 (2006) 
(harmless error).  Also, while it is conceded that VA failed 
to provide notice consistent with Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (criteria governing the assignment of 
disability ratings and effective dates for degree of 
disability and service connection), such notice defect cannot 
be prejudicial where service connection is denied.  A 
determination of the extent of disability and effective dates 
are not at issue unless service connection is granted.

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical and personnel 
records, private and VA medical records, and the veteran's 
written statements.  

The Board also notes that the veteran was provided multiple 
opportunities to undergo VA compensation and pension (C&P) 
examination to determine whether he has present residuals of 
in-service symptoms or manifestations and whether there is a 
positive cause-effect link to warrant service connection.  
The record reflects that C&P examinations were scheduled to 
take place, most recently, in September 2005, at the 
Birmingham, Alabama (not Atlanta, Georgia), VA medical 
facility.  That schedule was intended to accommodate the 
veteran, per his request.  However, he failed to appear.  He 
does not now claim that he was not provided notice of the 
examination schedule, and he was provided notice of 
potentially adverse consequences of failing to report for a 
scheduled examination.  See August 2005 letter; January 2006 
SSOC.  The Board notes the representative's argument in 
November 2006 that the veteran could not appear because he 
had shoulder surgery.  The Board does not deem that event as 
"good cause" for failure to appear, even though, as a 
general rule, illness is deemed "good cause," and that was 
explained in the August 2005 letter.  The shoulder surgery 
was performed more than two months after the scheduled 
examination.  While it is conceivable that the veteran's 
shoulder problem - or some other problem -- might have 
prevented him from reporting for the examination, he did have 
prior notice of the examination and an opportunity to contact 
VA to request postponement or to explain why might not 
appear.  He did not do so.  Nor does the record reflect 
communication from him after the fact to explain why he did 
not appear (other than the representative's 2006 argument).  
Under the circumstances, the Board does not find basis to 
conclude that the record is incomplete or that deferring 
adjudication of the claim for another examination 
opportunity, as requested by the representative, is 
warranted.   

Despite appropriate, multiple notices during appeal, the 
veteran has not identified sources of pertinent, existing 
evidence that is missing from the record and which he desires 
VA to review before adjudication.  Based on all of the 
foregoing, the Board concludes that VA's duty to assist was 
met, and it is not precluded from adjudicating this decision 
based on the evidence of record.


ORDER

Service connection for residuals of right ankle sprain, right 
shoulder sprain, left wrist injury, and spinal tap, and 
sinusitis/myalgia is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


